Holmes, J.
The fact that a discharge has been refused in earlier insolvency proceedings in which the petitioners’ claim was provable, does not affect the operation of Pub. Sts. c. 157, § 83, in exempting the debtor from arrest after a later discharge. The words of § 83 are express, that after a discharge in insolvency the debtor is forever exempt from imprisonment in any proceedings on account of a debt or demand provable against his estate. “ A debt or demand ” means “ any debt or demand,” and is of universal application.
The section applies as well to debts which are not discharged by § 81 as to those which are discharged, — for instance, to foreign debts or debts for necessaries. Choteau v. Richardson, 12 Allen, 365. Everett v. Henderson, 150 Mass. 411, 413, 414. Hall v. Justices of the Municipal Court, 164 Mass. 155. It follows that decisions as to the extent of a discharge under § 81 have no necessary bearing on the extent of the exemption from arrest under § 84. See Bennett v. Justices of the Municipal Court, ante, 126. It is settled, we suppose, that the refusal of a discharge not merely adjudicates that the debtor failed to pay fifty per cent of the claims proved, or to get the assent of his creditors, under § 86, but also exempts claims provable in the proceedings from discharge in later proceedings unless, actually proved in them. Fisher v. Currier, 7 Met. 424. Gilbert v. Hebard, 8 Met. 129. Whitney v. Willard, 13 Gray, 203. But such an adjudication determines nothing as to liability to arrest, and these cases merely add an implied exception to those which are expressed in § 81, whereas in § 84 there are no exceptions at all.
If it were necessary, this case could be decided on narrower ground. The petitioners have taken judgment on their claim since the discharge was refused, and, according to the decisions, *131when the judgment creditor lives in this State the judgment creates a new debt, with different incidents, and presumably for a different sum, as it probably includes costs, so that it would seem that Whitney v. Willard no longer applies. Bangs v. Watson, 9 Gray, 211. Wolcott v. Hodge, 15 Gray, 547, 548. Bradford v. Rice, 102 Mass. 472, 473. Light v. Merriam, 132 Mass. 283, 284. Petition dismissed.